DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/JP2018/009063 filed on 03/08/2018.

Status of Claims
	Claims 1-15 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test.  The concept is clearly related to a fundamental economic principle in insurance, and it is also related to managing personal behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   Moreover, performing calculations and analyzing data is can be performed in the human mind, thus the present claims also fall within the Mental Processes grouping.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims 
Step 1: The claims 1-15 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One

Prong Two
Independent claim 1 recites an insurance fee calculation unit as additional element.  The insurance fee calculation unit is claimed to perform basic computer functions, such as receiving data, and performing calculations.  Dependent claims 2-4 do not recite any additional element.  Dependent claim 5 recites a self-awareness test generation unit that generates the self-awareness test (i.e. retrieving questions from memory).  Dependent claim 6 recites a driving behavior score calculation unit that generates driving behavior score based on the driving behavior data (i.e. performing repetitive calculations).  Dependent claim 7 does not recite additional element.  Dependent claim 8 recites a communication unit that receives driving behavior data (i.e. 
According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers (i.e. calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test).  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technologies as tools.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite an insurance fee calculation unit/device, a self-awareness test generation unit/device, a driving behavior score calculation unit/device, and a communication unit/device.  The additional elements are claimed to perform basic computer functions, such as receiving data, performing MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

References Cited not Applied
	Fields et al. (Patent No.: US 10,720,080) is cited, because the reference teaches receiving driving behavior data and adjusting insurance premiums based on the driving behavior data.  While the reference mentions about allow driver to self-assess driving behavior, it does not teach calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”.

	Examiner cannot find prior art that teaches calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”, which is required by the present independent claims.  As such, no prior art rejection is cited in this Office Action.  However, the novelty of the claimed invention falls entirely within the realm of abstract concept (i.e. how insurance premium is calculated is entirely a business decision).  There is no improvement in computer technology.  Therefore, the present claims are not patentable under 35 U.S.C. 101. 

Response to Remarks
	Applicant amended claim 1 by adding the following limitations:
a process comprising a circuitry;
receive driving behavior data associated with a driver of an automobile;
generate a driving behavior score based on the driving behavior data associated with the driver of the automobile and calculate a reference insurance fee on a basis of the driving behavior score;
generate a self-awareness test on a basis of the driving behavior score, the self-awareness test being a test on a basis of which an awareness level corresponding to driving behavior in the driving behavior data od the driver is determined, and request the driver to answer the self-awareness test;
determine a correlation between the driving behavior score and the test result of the self-awareness test; and
calculate an insurance fee of an automobile insurance on a basis of the driving behavior score and the correlation between the driving behavior score and the test result of the self-awareness test.
Independent claims 11, 13, 14, and 15 now recite similar limitations.
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
Applicant argued that the amended claim 1 integrates the abstract idea into a practical application in Step 2A Prong II.  Specifically, Applicant argued that claim 1 is directed to “an improvement to an information processing device that calculates an insurance fee of an automobile insurance consider not only driving behavior data associated with a driver but also an awareness level of the driver concerning driving”.  Examiner disagrees and points out that the so-called improvement falls entirely in the MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The processor in claim 1 does not provide any improvement in computer functionality.  All the claimed step in claim 1 can be performed by any off-the-shelf computer.
The so-called novelty of the claimed invention is that the insurance fee calculation considers not just the driving behavior score (which is a standard practice in car insurance) but also the correlation between the driving behavior score and the test result of the self-awareness test.  However, such novelty falls entirely in the realm of abstract idea.  Moreover, the outcome of the claimed invention is merely calculating an Electric Power Group v. Alstom, since claim 1 describes a process of obtaining data, analyzing data, and providing result of the analysis.  The present claim 1 does not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Applicant further argued that claim 1 recites additional elements that amount to significantly more than the abstract idea.  Applicant reasoned that the combination of first calculating a reference insurance fee based on the driving behavior data and then improving the calculation of the insurance fee by considering a correlation between the driving behavior data and the test result of the self-awareness test, is not well-understood, routine, and conventional activity in the field.  Examiner points out that when analyzing well-understood, routine, and conventional, we are analyzing whether the computer itself is performing function or combination of functions that is well-understood, routine, and conventional.  In this case, the computer processor merely obtain data and perform repetitive calculations.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2022